UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7396



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALEXANDER FAUST, a/k/a Stanka,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-94-773)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexander Faust, Appellant Pro Se. Beth Drake, Assistant United
States Attorney, Kelly Elizabeth Shackelford, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alexander Faust pled guilty to conspiracy to distribute co-

caine and cocaine base and was sentenced on May 8, 1995.    He filed

a notice of appeal on May 7, 2001, seeking review of his sentence

pursuant to 18 U.S.C. § 3742 (1994). However, this statute governs

direct criminal appeals and is unavailable to Faust who failed to

file a timely direct appeal.     Criminal defendants have ten days

from the entry of the judgment or order at issue to file a notice

of appeal.    Fed. R. App. P. 4(b).   The appeal periods established

by Rule 4 are mandatory and jurisdictional.    Browder v. Director,

Dep’t of Corr., 434 U.S. 257, 264 (1978).    Because Faust filed his

notice of appeal approximately six years outside the appeal period,

we lack jurisdiction to consider the merits of the appeal.

     To the extent that Faust seeks to appeal the district court’s

November 23, 1999, denial of his 28 U.S.C.A. § 2255 (West Supp.

2001) motion, we deny a certificate of appealability and dismiss

the appeal for lack of jurisdiction because Faust’s notice of ap-

peal is also untimely as to that order.   Parties are accorded sixty

days after entry of the district court’s final judgment or order to

note an appeal, Fed. R. App. P. 4(a)(1), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6). Furthermore, this

court has previously reviewed that order on appeal, and affirmed on




                                  2
the reasoning of the district court.    See United States v. Faust,

No. 99-7673, 2000 WL 347051 (4th Cir. Mar. 15, 2000) (unpublished).

     We dismiss this appeal for lack of jurisdiction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                3